Citation Nr: 1522095	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-46 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.  

In March 2012, the Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

In November 2012, the Board remanded the appeal for further development; as explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

As a final preliminary matter, the Board notes that, in addition to the claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
	

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a back disorder, which he contends developed in service due to an injury. In particular, he describes that he fell into a six-foot deep foxhole while carrying approximately 100 pounds of supplies, in November 1966.  He states that he returned home in December and underwent X-rays, which showed a small fracture.  See Hearing Transcript at pages 2-7.  He further states that the injury created a calcium deposit around his spine and that it "catches" a nerve when he moves incorrectly, causing him great pain.

Service treatment records document that the Veteran was seen for a back complaint in May 1967, and he reported a history of injuring his back while in Saigon.  He stated he had X-rays taken in Portland, Oregon, and was told that he had fractured a vertebrae.  Later that month, he was seen again and reported being hit by a motorcycle while in Vietnam and stated that X-rays taken eight months ago showed a hairline fracture.  He complained of intermittent catching and pain in his lower back for the past two years.  Examinations and X-rays taken in May 1967 were negative.  During his June 1967 separation examination, his back was evaluated as clinically normal, though he reported recurrent back pain, and the examiner noted that he was "run over by a Honda" in Vietnam.

The Veteran asserts continuity of symptomatology of back pain since service, and he has a current diagnosis of moderate degenerative changes of the lower thoracic and lumbar spine and ossific changes involving the posterior elements of the lumbosacral junction.

The Veteran previously underwent VA examination to determine the nature and etiology of his claimed back disorder in June 2008 and October 2009.  However, the June 2008 opinion is inadequate, as the examiner based his opinion on an inaccurate factual premise, stating that there was no record to show that the Veteran was injured in service.  The October 2009 opinion is also inadequate, as such does not address the Veteran's reports of continuity of symptomatology.

Moreover, pursuant to the Board's November 2012 remand, additional private medical records were obtained.  These records document that in May 1973, the Veteran fell from a ladder, resulting in a contusion of the back, along with fracture ribs and a concussion.  In October 1973, the Veteran complained of low back problems for years and that his back catches, causing flare-ups of low back pain.  X-ray reports of record include: a February 1970 report of the thoracic spine showing no osseous abnormality; a May 1973 report of the lumbosacral spine which appeared normal and the thoracic spine with no fracture seen; a January 1974 report of the lumbosacral spine showing no significant abnormities and no acute traumatic changes; and, a December 1977 report shows "6 lumbar vertebral bodies, otherwise normal."	

Social Security Administration (SSA) records, in compact disc format, were also obtained on remand.  The Board notes that the Veteran indicated he filed for Supplemental Security Income based, in part, on his claimed back disability.  On remand, the AOJ should electronically upload such records to the Veteran's VBMS file so that they are incorporated into the record.

In light of newly received records documenting earlier treatment for back complaints, the potentially relevant SSA records, and the fact that the record lacks an adequate medical opinion, the Board seeks an addendum opinion which addresses all of the Veteran's relevant medical history, to include his reports of continuity of symptomatology.

The Board notes that the Veteran receives treatment at the Portland, Oregon, Veterans Affairs Medical Center (VAMC).  The most recent treatment records contained in the claims file are dated from July 2014.  Therefore, while on remand, any treatment records from the Portland VAMC dated from July 2014 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran since July 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
2.  Electronically upload the Veteran's SSA records to his VBMS claims file.
3.  After obtaining any outstanding records, the claims file should be returned to the October 2009 VA examiner.  If he is unavailable, the claims file should be forwarded to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's back disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should identify all currently diagnosed back disorders and render an opinion as to the following inquiry:

As to each diagnosis is it at least as likely as not (i.e., a 50 percent probability or greater) that the any currently diagnosed back disorder developed in or was caused by the Veteran's service, including as due to a fracture (either from falling into a foxhole or being struck by a motorcycle)?

For the purposes of the opinion, the examiner should assume that the Veteran suffered an in-service fracture and that he has experienced back pain since such injury.

In answering the above inquiry, the examiner should address the following:

 the Veteran's in-service assertions and service records regarding his back injury, treatment and complaints of recurrent back pain;

 the Veteran's relevant post-service medical history, including complaints of back pain in private medical records, including his reports of such in October 1973, approximately 6 years after service separation;

 the Veteran's statements that his back pain has been continuous since service; and,

 whether X-rays would show the beginning of degenerative changes of the spine.

For each opinion offered, the examiner is requested to provide a reasoned medical explanation.  In addressing such inquiries, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by supporting explanation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




